wey Pe ; ' |
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America -: JUDGMENT IN A CRIMINAL CASE

y. (For Offenses Committed On or After November 1, 1987)
Arturo Jimenez-Gonalez Case Number: 3:19-mj-24460

 

James Michaél Chavez-—
Defendant's Attoriey

 
 

 

REGISTRATION NO. 91692298

THE DEFENDANT:
pleaded guilty to count(s) . 1 of Complaint

NOV 27 2019

 

 

 

Cle hh US DISTRICT sURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

[.] was found guilty to count(s) BY DEPUTY

after a plea of not guilty.

_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) i]

L] ‘The defendant has been found not guilty on count(s)

[] Count(s) dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
_ imprisoned for a term of:

C TIME SERVED a rr days

 

I] Assessment: $10 WAIVED & Fine: WAIVED

1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_ the defendant’s possession at the time of arrest upon their deportation or removal.
“~ £1 Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

. f 3 Wednesday, November 27, 2019
Lf ; Z j A Jf Date of Imposition of Sentence

o a L / / od
J “4 f fo / i f
Lh MAA

a
Received fe CF Le of bop on Lh bn, Ane f we ,
DUSM am, ° ice STANLEY A; BOONE
i 7 | ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . - 3:19-mj-24460

 

 

 

 
